DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura et al. (US 2005/0111247 A1) in view of Redaelli et al. (US 2015/0028283 A1).
Regarding claim 1, Takaura et al. disclose a method of manufacturing an electronic chip containing memory cells (see Fig. 1), comprising a phase-change material (22, 23) and transistors (QP, QN, QM), the method comprising:
a) forming a transistor (QM) in a semiconductor substrate (2);
b) forming a monolithic via (combination of CT and 19) extending through a first insulator layer (11b) to contact an active area of the transistor;
c) forming a first metal level (level spanning from the bottom of 11c to the top of 11e) comprising first interconnection tracks (16 and 16a) extending through a second insulating layer (11c, 11d) stacked directly on the first insulating layer; and
d) for a memory cell, etching an opening (¶ 0126) in the first insulating layer to provide a side of a portion of the second insulating layer (compare Figs. 5 and 11),
forming a monolithic heating element (20) in the second insulating layer extending between, and being in direct physical contact with, a top side of the monolithic via and a bottom side of the phase-change material in the first metal level, the monolithic heating element being configured to heat the phase-change material in the first metal (see Fig. 1), the monolithic heating element consisting essentially of a substantially uniform composition (TiN, ¶ 0097).
	Takaura does not disclose forming a first insulating spacer as claimed or that the monolithic heating element is L-shaped. However, it is known in the art to substitute radially symmetric monolithic heating elements with monolithic heating elements formed to be L-shaped (Fig. 2 of Redaelli) with first insulating spacers (60 in Fig. 18). There is a benefit to using the L-shape for the monolithic heating element as opposed to a radially symmetric heating element of the same height and width in that a smaller portion of the phase change material is directly heated, leading to less bleeding between cells. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use an L-shaped heating element with a first insulating spacer in the device of Takaura et al. for this benefit. In the device of the combination, the first insulating spacer will be on the side of the portion of the second insulating layer (compare Fig. 1 of Takaura and Fig. 18 of Redaelli), the monolithic heating element will have a long side extending adjacent the side of the portion of the second insulating layer (compare Fig. 1 of Takaura and Fig. 18 of Redaelli), a length of the long side will be greater than a thickness of the first interconnection tracks (i.e., the thickness of 16 and 16a of Takaura) along a first axis (from top to bottom in Fig. 1 of Takaura) of the semiconductor substrate, the long side will extend along the first axis of the semiconductor substrate between and be in direct physical contact with a top side of the monolithic via and a bottom side of the phase-change material in the first metal level (compare Fig. 1 of Takaura and Fig. 18 of Redaelli) and the monolithic heating element will have a short side extending under, along and in contact with a bottom side of the first insulating spacer and above, along, and in direct contact with the top side of the monolithic via (compare Fig. 1 of Takaura and Fig. 18 of Redaelli).
Regarding claim 3, Takaura et al. further disclose forming the phase-change material of the memory cell on the monolithic heating element (see Fig. 14).
Regarding claim 4, Takaura et al. further disclose, after step d):
forming a second metal level (M2 in Fig. 1) comprising second interconnection tracks and located above the phase-change material, and
forming a third via (VM) extending from the phase-change material to the second interconnection tracks (see Fig. 1).
Regarding claim 5, Takaura et al. further disclose, between steps c) and d), depositing a protection layer (21 in Fig. 1) on the first interconnection tracks.
Regarding claim 6, Takaura et al. further disclose that the protection layer is made from silicon nitride (¶ 0101).
Regarding claim 7, Takaura et al. further disclose depositing a third insulating layer (11e in Fig. 15) over the second insulating layer, said second insulating layer surrounding the phase-change material;
etching trenches (¶ 0141) extending through the third insulating layer; and
filling the trenches with an electrically conductive material (VL in Fig. 16) to make electrical contact to the first interconnection tracks and the phase change material.
Regarding claim 8, Takaura et al. further disclose etching an opening in the second insulating layer (Fig. 8) to provide said side of the portion of the second insulating layer; and
forming a first spacer (18) on said side; and
wherein forming the monolithic heating element comprises depositing a heating element material on a side of the first spacer (see Fig. 10).
Regarding claim 9, Redaelli et al. further disclose forming a second spacer (50 in Fig. 18) covering the heating element material;
further, the method of the combination will comprise etching the first spacer, second spacer, and heating element material (¶¶ 0132-0135 of Takaura; ¶¶ 0085-0091 of Radaelli) to produce a structure including an individualized and monolithic heating element; and
covering the structure with a protection layer (21 in Fig. 1).
Regarding claim 10, Takaura et al. further disclose that the structure includes a band (19 as seen from the perspective of Fig. 1) extending in a direction of a thickness of the first and second spacers, said band comprising the monolithic heating element between portions of the first and second spacers. Takaura et al. do not disclose the width of the heating material in order to determine if the width of the band is smaller than 30 nanometers.
However, it is well known in the art to form heater elements with widths of less than 30 nanometers (¶ 0028 of Redaelli et al.). There is a benefit to using such small feature sizes in that smaller dimensions of all of the components in the device decreases the overall size of the device, a recognized advantage in the art. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to form the monolithic heating element of Takaura et al. to have a width less than 30 nanometers (corresponding to a width of the band being less than 30 nanometers) in order to minimize the size of components within the device.
Regarding claim 11, Takaura et al. further discloses depositing a thermal insulator (11e in Fig. 1) surround the structure.
Regarding claim 12, the thermal insulator is made of silicon oxide (¶ 0099) and the first and second spacers are made of silicon nitride (¶ 0097; it is noted that “the first and second spacers” are treated collectively as Applicant has not claimed that the first and second spacers are each made of a material selected from the group consisting of silicon nitride and silicon carbonitride.
Regarding claim 24, Takaura et al. further disclose that step c) comprises etching trenches in said second insulating layer and filling the trenches with an electrically conducting material (¶¶ 0128-29).
Regarding claim 25, Takaura et al. further disclose, before step d), forming a first spacer (18 in Fig. 8) against said side of the portion of the second insulating layer by depositing a layer of insulating material on top of and on said side of the portion of the second insulating layer and then performing an anisotropic etching (see Fig. 9) to remove horizontal portions of the deposited layer of insulating material.
Alternatively regarding claim 1, Takaura et al. disclose a method of manufacturing an electronic chip containing memory cells (see Fig. 1), comprising a phase-change material (22, 23) and transistors (QP, QN, QM), the method comprising:
a) forming a transistor (QM) in a semiconductor substrate (2);
b) forming a monolithic via (combination of CT and 19) extending through a first insulator layer (11b) to contact an active area of the transistor;
c) forming a first metal level (level spanning from the bottom of 11c to the top of 11e) comprising first interconnection tracks (16, 16a) extending through a second insulating layer (11c, 11d) stacked directly on the first insulating layer; and
d) for a memory cell, forming a monolithic heating element (20) in the second insulating layer extending between, and being in direct physical contact with, a top side of the monolithic via and a bottom side of the phase-change material in the first metal level, the monolithic heating element being configured to heat the phase-change material in the first metal level and to extend adjacent a side portion of the second insulating layer (side directly contacting 18), the monolithic heating element consisting essentially of a substantially uniform composition (TiN, ¶ 0097).
Takaura does not disclose forming a first insulating spacer as claimed or that the monolithic heating element is L-shaped. However, it is known in the art to substitute radially symmetric monolithic heating elements with monolithic heating elements formed to be L-shaped (Fig. 2 of Redaelli) with first insulating spacers (60 in Fig. 8). There is a benefit to using the L-shape for the monolithic heating element as opposed to a radially symmetric heating element of the same height and width in that a smaller portion of the phase change material is directly heated, leading to less bleeding between cells. It would have been obvious to one having ordinary skill in the art at the time of the invention to use an L-shaped heating element with a first insulating spacer in the device of Takaura et al. for this benefit. In the device of the combination, the first insulating spacer will be on the side of the portion of the second insulating layer (compare Fig. 1 of Takaura and Fig. 8 of Redaelli), the monolithic heating element will have a long side extending adjacent the side of the portion of the second insulating layer (compare Fig. 1 of Takaura and Fig. 18 of Redaelli), a length of the long side will be greater than a thickness of the first interconnection tracks (i.e., the thickness of 16 and 16a of Takaura) along a first axis (from top to bottom in Fig. 1 of Takaura) of the semiconductor substrate, the long side will extend along the first axis of the semiconductor substrate between and be in direct physical contact with a top side of the monolithic via and a bottom side of the phase-change material in the first metal level (compare Fig. 1 of Takaura and Fig. 18 of Redaelli) and the monolithic heating element will have a short side extending under, along and in contact with a bottom side of the first insulating spacer and above, along, and in direct contact with the top side of the monolithic via (compare Fig. 1 of Takaura and Fig. 18 of Redaelli).
Regarding claim 26, Takaura et al. further disclose, before step c), forming first (BC in Fig. 5) and second (CT) vias extending from terminals of the transistors, wherein the first interconnection tracks of the first metal level are in electrical connection with the first via and wherein the monolithic heating element is in electrical connection with the second via (see Fig. 1).
Regarding claim 27, Takaura et al. further disclose forming an opening extending through said second insulating layer (opening containing 16) to produce said side of the portion of the second insulating layer; and
forming the first spacer against said side portion of the second insulating layer (compare Fig. 1 of Takaura and Fig. 8 of Redaelli) by:
depositing a layer of insulating material (18 in Fig. 8 of Takaura) on top of and on said side of the portion of the second insulating layer and further extending over the second via; and
then performing an anisotropic etching to remove horizontal portions of the deposited layer of insulating material (¶ 0132) to expose at least a first portion of a top of the second via while a second portion of the top of the second via is covered by a vertical portion of the deposited layer of insulating material which remains after said anisotropic etching.
Regarding claim 28, Takaura et al. further disclose that forming the monolithic heating element comprises forming the monolithic heating element on a side of the vertical portion and on the first portion of the top of the second via (see Fig. 1).
Regarding claim 29, Takaura et al. further disclose forming a second spacer (11e in Fig. 1) covering the heating element; and
depositing a protection layer (17) within said opening.
Regarding claim 30, Takaura et al. further disclose forming a third spacer (24) adjacent the second spacer and positioned between the second spacer and the protection layer, wherein said protection layer fills said opening.
Regarding claim 33, Redaelli disclose that the short side extends along and is in contact with less than a full width of the underlying connector (Fig. 2, corresponding to the top side of the monolithic via in the method of the combination) such that portion of the top side of the underlying connector are not in contact with the monolithic heating element. As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to further include second and third insulating spacers on either side of the monolithic heating element and first insulating spacer combination to fill the interstitial space and provide protection to the components. Such spacers would therefor form a second insulating spacer extending between, and being in direct physical contact with, the top side of the monolithic via and the bottom side of the phase change material (compare Fig. 1 of Takaura and Fig. 2 of Redaelli), the second insulating spacer extending alongside, and being in direct contact with, the first insulating spacer (compare Fig. 1 of Takaura and Fig. 8 of Redaelli); and
a third insulating spacer extending between and being in direct physical contact with, the top side of the monolithic via and the bottom side of the phase-change material (compare Fig. 1 of Takaura and Fig. 2 of Redaelli), the third insulating spacer extending alongside, and being in direct physical contact with, the long side of the monolithic heating element (compare Fig. 1 of Takaura and Fig. 2 of Redaelli).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura and Redaelli as applied to claim 1 above, and further in view of Terai (US 2018/0151623 A1).
Regarding claim 32, Takaura discloses that the substantially uniform composition consists essentially of TiN and not TiSiN. However, it is known in the art that heater elements in phase change memory devices can consist essentially of TiSiN instead of TiN (¶ 0035 of Terai). There is a benefit to using TiSiN over TiN as TiSiN has a higher thermal stability. It would have been obvious to one having ordinary skill in the art at the time of the invention to use TiSiN for the material of the substantially uniform composition for this benefit.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new mapping of Takaura.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826